MARTIN, J.
Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, two years in the penitentiary.
The record is without any statement of facts, bills of exception, or sentence. A sentence is tbe final judgment in a criminal case and is necessary to the jurisdiction of this court in a felony case. Thompkins v. State, 87 Tex. Cr. R. S02, 222 S. W. 1103, 224 S. W. 687.
Because this court is without jurisdiction, the motion of the state’s attorney to dismiss this appeal is granted. >
Appeal dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.